DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on July 5, 2022, which amends the independent claims 1 and 9, amends the dependent claims 2-8 and 10-15, adds new dependent claims 16-20, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on July 5, 2022, have been fully considered.
	Applicant argues that by this response, the independent claim 1 is hereby amended to add a new limitation “an input interface for receiving a query related to an anatomical object of interest, wherein the query includes a spatial relation string with a question regarding a spatial relation between the anatomical object of interest and another anatomical object and a metric relation string with a request for a numerical geometric value of a spatial relation between the anatomical object of interest and the anatomical object; a concept mapper configured to map anatomic strings in the query to one or more associated concept entries of a hierarchic graph data structure ontology, wherein the entries in said structure encode linguistic descriptors of components of a model for said object, and the linguistic descriptors do not include spatio-numerical data; a metric-mapper configured to map the one or more spatial relation strings in the query to one or more metric relationship descriptors, wherein the one or more metric relationship descriptors form an algorithmic representation of the one or more spatial relations; a geo-mapper configured to map said concept entries against a geometric model linked to the hierarchic graph data structure to obtain spatio-numerical data associated with said linguistic descriptors; and a metric component configured to compute one or more metric or spatial relationships between said anatomical object of interest and one or more objects based on the spatio-numerical data and the one or more metric relationship descriptors, wherein the computed one or more metric or spatial relationships answers the query” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the rejections to the independent claim 1 and its related independent claims 2-8 and 16-20 have been withdrawn.
Examiner further replies that the independent claim 9 has textual amendments but the allowable features cited in the independent claim 1 are not included in the independent claim 9. Thus, the rejections for the independent claim 9 and its related claims 10-15 are still valid.
Examiner respectfully further replies that the Applicant's arguments have been fully considered with claims 1-8 and 16-20 are placed in allowable conditions; but claims 9-15 are not allowable. The present action is made final.

Claim Objections
Claim 13 is objected to because of the following informalities:  “The method of system as per claim 9” may be “The method of claim 9”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over "Semantic annotation of 3D anatomical models to support diagnosis and follow-up analysis of musculoskeletal pathologies" (by Iman Banerjee, Michela Spagnuolo, and Giuseppe Patane, in International Journal of Commuter Assisted Radiology and Surgery, November 2015, hereinafter referred as Banerjee) in view of Mao, etc. (US 765574 B1), further in view of Cousineau, etc. (US 20060020444 A1).
Regarding claim 9, Banerjee, Mao, and Cousineau teach all the features with respect to claim 1 as outlined above. Further, Banerjee, Mao, and Cousineau teach that an information retrieval method for computing one or more metric or spatial relationships (See Banerjee: Fig. 11, and Section "3.4 Coding the 3D part-based annotation", Page 15, "With this scheme, we store only the index of the annotated geometry as .sem3D file; however, the semantic relations interconnect the 3D-PSM and the annotated region in such a manner that allows quick referencing of geometry and topology for the retrieval and rendering. Therefore, the Sem3D annotation data model facilitates interoperability, querying, reasoning and discovery of 3D-PSM as a whole and its subparts"), comprising:
- receiving a query related to an object of interest (See Banerjee: Fig. 8, and Section "4.1 Is SemAnatomy3D able to address the users' requirements?", Page 17, "This hybrid retrieval technique, made it possible only thanks to the part-based annotation model, can support advanced queries, such as "Retrieve all records of clinical cases where the "RAD:scaphoid_tubercle" had a shape similar to the"RAD:scaphoid_tubercle"of patient XYZ, and where the "RAD:scaphoid_tubercle" was 30 - 40% eroded and detected as affected by degenerative joint disease".The query above was perceived as highly innovative and with potential to set up novel comparative analysis of 3D-PSM");
-mapping the query (See Banerjee: Fig. 11, and Section "4.1 ls SemAnatomy3D able to address the users' requirements?", Page 17, "The most appreciated aspect was the possibility to annotate and analyze not only the single bones of the Carpus but also the whole district. When consulting a surface fragment of a 3D-PSM annotated as an articulation facet, a clinician is likely to be willing to consult adjacent facets of the fragment with which it articulates. This use-case was particularly significant for erosion analysis in rheumatoid arthritis, where the co- analysis of all involved articulation facets may give an effective visual evaluation of the pathological conditions. Useful queries mentioned by experts ranged from simple ones, such as "Show the inter-bone distance map of patient XX, and highlight all the "FMA:Articulationfacets_of_short_bone" with average erosion value larger than 2.5?" to rather complex, yet intriguing, ones pointing to the possibility to simulate the functionality of the Carpus. To answer the first query and to visualize its results is quite easy thanks to the conceptualization adopted, which models all the joint quantitative parameters. Thus, we first retrieve all 3D models in the Carpus of the patient XX, visualize its attribute "Inter-bone joint space metrics", and then select the articulation facets whose "Erosion score" attribute is higher than the prescribed one. Bio-mechanical simulation is out of the scope of SemAnatomy3D. However, we remark that the possibility to manipulate rich 3D characterizations of the Carpus really stimulated the experts and demonstrated the potential of 3D representations of anatomy for more complex studies, such as bio-mechanical simulations") to one or more associated concept entries of a hierarchic graph data structure (See Mao: Figs. 3 and 5, and Col. 4 Lines 56-67 ~ Col. 5 Lines 1-7, "FIG. 5 is a flow diagram of determining a least level of detail polygon reduction ratio (LPRR) for a mesh according to an embodiment of the present invention. The LPRR may be denoted by .rho.. Given a scene having multiple meshes Mesh (n) and a SPRR, determine the LPRRs. At block 100, the surface area and polygon density for each mesh may be iteratively computed. Polygon density is the total number of polygons of a mesh divided by the surface area of the mesh. At block 102, an octree to partition the 3D space of the scene may be built. An octree comprises a data structure used to represent the volume of the 3D scene. The octree is a tree wherein each node of the tree represents a discrete volume of space in the scene. Each node may have up to eight child nodes. Each node of the octree may be used as a bounding box of an object in the scene. A leaf node stores the surface area and polygon density of a mesh at a volume within the scene. An octree may be used because it can be searched more quickly than other data structures, however, in other embodiments, other data structures may be used"), the entries in said structure encoding linguistic descriptors of components of a model for said object (See Banerjee: Fig. 1, and Section "3.2 Descriptive annotation", Page 9, "The descriptive annotation of 3D-PSM aims to describe the data and information contained in the models by means of the concepts/terms defined in the reference ontologies. To this end, SemAnatomy3D includes functionalities to associate descriptive information to 3D subparts either via interactive mode or via controlled mode. Interactive mode is more flexible but manual, while controlled mode is automatic yet give less adaptability. Both modalities are important: the manual annotation mechanism may be used to associate even completely free- text annotations to 3D parts, and may be also used to fine-tune the controlled annotations, if needed");
- mapping the query to one or more metric or spatial relationship descriptors (See Banerjee: Fig. 11, and Section "4.1 ls SemAnatomy3D able to address the users' requirements?", Page 17, "The answers were positive for all our experts: the fine-grained annotation of 3DPSM is considered a very informative characterization, which allows documenting each significant anatomical feature. Consequently, users appreciated the fact that search and retrieval of annotated 3D-PSM could exploit a fused search, which integrates text- based search and content-based retrieval together. This hybrid retrieval technique, made it possible only thanks to the part-based annotation model, can support advanced queries, such as "Retrieve all records of clinical cases where the "RAD:scaphoid_tubercle" had a shape similar to the"RAD:scaphoid_tubercle"of patient XYZ, and where the "RAD:scaphoid_tubercle" was 30-40% eroded and detected as affected by degenerative joint disease".The query above was perceived as highly innovative and with potential to set up novel comparative analysis of 3D- PSM");
-mapping said concept entries against a geometric model linked to the hierarchic graph data structure to obtain spatio-numerical data associated with said linguistic descriptors (See Banerjee: Fig. 11, and Section "4.1 ls SemAnatomy3D able to address the users' requirements?", Page 17, "The most appreciated aspect was the possibility to annotate and analyze not only the single bones of the Carpus but also the whole district. When consulting a surface fragment of a 3D-PSM annotated as an articulation facet, a clinician is likely to be willing to consult adjacent facets of the fragment with which it articulates. This use-case was particularly significant for erosion analysis in rheumatoid arthritis, where the co-analysis of all involved articulation facets may give an effective visual evaluation of the pathological conditions. Useful queries mentioned by experts ranged from simple ones, such as "Show the inter-bone distance map of patient XX, and highlight all the "FMA:Articulation_facets_of_short_bone" with average erosion value larger than 2.5?" to rather complex, yet intriguing, ones pointing to the possibility to simulate the functionality of the Carpus. To answer the first query and to visualize its results is quite easy thanks to the conceptualization adopted, which models all the joint quantitative parameters. Thus, we first retrieve all 3D models in the Carpus of the patient XX, visualize its attribute "Inter-bone joint space metrics", and then select the articulation facets whose "Erosion score" attribute is higher than the prescribed one. Bio-mechanical simulation is out of the scope of SemAnatomy3D. However, we remark that the possibility to manipulate rich 3D characterizations of the Carpus really stimulated the experts and demonstrated the potential of 3D representations of anatomy for more complex studies, such as bio-mechanical simulations"); and
- computing one or more metric relationships between said object components (See Cousineau: Fig. 3, and [0079], "It should be noted that the logical placement of concepts within an ontology necessarily implies definition properties. Properties are domain and purpose specific, and define how data in the ontology is presented and structured. That is, the selection of properties and relationships to be included in the ontology is determined by the purpose and scope of the ontology, as well as the analysis of the domain. Exemplary properties for a given ontology concept include a corresponding definition and synonyms. The inclusion of synonyms is critical for semantic interoperability of the ontology. Similarly, an important goal for many ontologies is reuse, or the use of the ontology in applications other than the application for which the ontology was originally intended. An understanding of the concepts and the thought processes used in the development of the ontology is essential to the reuse of the ontology. As a result, the explicit textual definition of concepts increases the usefulness of the ontology") based on the spatio-numerical data and the one or more metric or spatial relationship descriptors (See Banerjee: Fig. 11, and Section "4.1 ls SemAnatomy3D able to address the users' requirements?", Page 17, "Thus, we first retrieve all 3D models in the Carpus of the patient XX, visualize its attribute "Inter-bone joint space metrics", and then select the articulation facets whose "Erosion score" attribute is higher than the prescribed one. Bio-mechanical simulation is out of the scope of SemAnatomy3D. However, we remark that the possibility to manipulate rich 3D characterizations of the Carpus really stimulated the experts and demonstrated the potential of 3D representations of anatomy for more complex studies, such as bio-mechanical simulations"; and "Consequently, users appreciated the fact that search and retrieval of annotated 3D-PSM could exploit a fused search, which integrates text-based search and content-based retrieval together. This hybrid retrieval technique, made it possible only thanks to the part-based annotation model, can support advanced queries, such as "Retrieve all records of clinical cases where the "RAD:scaphoid_tubercle" had a shape similar to the"RAD:scaphoid_tubercle"of patient XYZ, and where the "RAD:scaphoid_tubercle" was 30- 40% eroded and detected as affected by degenerative joint disease".The query above was perceived as highly innovative and with potential to set up novel comparative analysis of 3D- PSM").
Regarding claim 10, Banerjee, Mao, and Cousineau teach all the features with respect to claim 9 as outlined above. Further, Banerjee teaches that the method of claim 9, comprising selecting from the components those satisfying the one or more metric relationships (See Banerjee: Fig. 11, and Section "4 Evaluation and conclusive remarks", Page 16, "A necessary step to move forward along this direction is represented by a thorough evaluation of our proposal in the medical, and possibly clinical, context. Given the complexity of the functionalities offered by the SemAnatomy3D prototype, also its validation by experts is a relatively complex task and it should touch all the facets of the platform. At the current stage of development of SemAnatomy3D, the evaluation cycle is focusing on the following: degree of satisfaction in terms of availability of relevant analysis functionalities; expressivity of the formalization adopted; accuracy of the anatomical characterization and computed parameters/attributes").
Regarding claim 11, Banerjee, Mao, and Cousineau teach all the features with respect to claim 9 as outlined above. Further, Cousineau teaches that the method of claim 9, comprising rendering, based on the model, a visualization of the prototype on a displaying device, said visualization including a representation of the selected components (See Cousineau: Fig. 8, and [0135], "FIG. 8 further illustrates the use of a command grammar and grouped data elements feedback within an embodiment of the invention using a voice enabled application. A user's verbally communicates non-standard data to capture block 2A. Capture block 2A captures the non-standard input data, forms a voice transcript signal which is wirelessly communicated to staging block 2B. A control grammar application running on staging block 2B is responsive to command words extracted from the voice transcript signal or resulting voice data file to display grouped data elements 6 on the a display 5 associated with staging block 2B. Display 5 may be a wall mounted monitor, a the screen of a laptop or PDA, etc. The user is able to track his/her progress through a particular portion of the patient evaluation by looking at the grouped data elements on the display").
Regarding claim 12, Banerjee, Mao, and Cousineau teach all the features with respect to claim 9 as outlined above. Further, Cousineau teaches that the method of claim 9, comprising restricting the mapping operation of the concept mapper to concept entries at or up to a pre- defined depth level in the hierarchic graph data structure (See Cousineau: Fig. 4, and [0097], "A system server 52 forms the physical layer of ontology processing block 3 and may be implemented using one or more conventional severs and associated equipment 54. Data files related to an ontology 53, as well as output data files, related reports, and/or bulk digital data files storing received corrected data files may be stored in a database, such as those manufactured by MySQL or Oracle, or in the file system of the operating system or in any persistent data storage, associated with the system server 52. Again, competent interface applications 51 allow the transfer, storage, and consumption of corrected data files within the ontology processing block 3").
Regarding claim 13, Banerjee, Mao, and Cousineau teach all the features with respect to claim 9 as outlined above. Further, Banerjee teaches that the method of system as per claim 9, wherein the hierarchic graph data structure includes an ontology (See Banerjee: Figs. 2-3, and Section "3.1The formalization of the context", Page 7, "An interest is growing in the emerging area of modular ontologies where the emphasis is on either extracting and managing modules of ontologies relevant to a particular application scenario, or developing them independently and integrating into a larger ontology[25][26]. However, we prefer to define an ad hoc Carpal bone Ontology to realize a conceptualization at the granularity required, and appropriate for its practical usage. More precisely, we extracted the FMA's anatomy formalization related only to the Carpal bones (Fig. 2, Fig. 3) and extended it with part-hood and articulation relations between facets and the properties of anatomical concepts (e.g. bone volume, bone surface area)").
Regarding claim 14, Banerjee, Mao, and Cousineau teach all the features with respect to claim 9 as outlined above. Further, Mao teaches that a computer program element, which, when being executed by a processing unit is adapted to perform the method of claim 9 (See Mao: Fig. 10, and Col. 12 lines 12-18, "The programs may be implemented in a high level procedural or object oriented programming language to communicate with a processing system. The programs may also be implemented in assembly or machine language, if desired. In fact, the invention is not limited in scope to any particular programming language. In any case, the language may be a compiled or interpreted language").
Regarding claim 15, Banerjee, Mao, and Cousineau teach all the features with respect to claim 14 as outlined above. Further, Mao teaches that a computer readable medium having stored thereon the program element of claim 14 (See Mao: Fig. 10, and Col. 12 Lines 50-65, "FIG. 10 is a block diagram of a system 400 of one embodiment of the present invention. The computer system 400 includes a processor 402 that processes data signals. The processor 402 may be a complex instruction set computer (CISC) microprocessor, a reduced instruction set computing (RISC) microprocessor, a very long instruction word (VLIW) microprocessor, a processor implementing a combination of instruction sets, or other processor device, such as a digital signal processor, for example. FIG. 10 shows an example of an embodiment of the present invention implemented as a single processor system 400. However, it is understood that embodiments of the present invention may alternatively be implemented as systems having multiple processors. Processor 402 may be coupled to a processor bus 404 that transmits data signals between processor 402 and other components in the system 400").



Allowable Subject Matter
Claims 1-8 and 16-20 are allowed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612